Defendant appeals from a judgment in favor of plaintiff Alice Sheehan in the sum of $5,166.85, and in favor of her husband, Albert Sheehan, in the sum of $1,000, entered upon the verdict of a jury, after a trial to recover damages for personal injuries. Mrs. Sheehan fell on a stairway leading from a station of one of defendant’s elevated railroad lines. Our examination of the record leads us to conclude that there was insufficient evidence to justify the verdict. The verdict must have been based upon conjecture, since the plaintiff wife failed to prove a condition justifying a charge of negligence. Judgment reversed on the law, with costs, and the complaint dismissed, with costs. Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur.